DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiya (U.S. 2002/0122098 A1).
Sekiya teaches the following claimed limitations:
Regarding independent Claim 1, a fluid dispensing cartridge (100, §§0040-0067 and Figs. 1-5), 
a housing body (2, §0041) having a proximal end wall (the wall where the part of FPCB 4 with contact pads 21 is disposed), 
a distal end wall (the wall where the head chip 5 is disposed), 
a fluid chamber (accommodating porous material 22), and 
a hollow throat portion (accommodating ink chamber 19), 
the fluid chamber being in fluid communication with the hollow throat portion, the proximal end wall providing a proximal termination of the fluid chamber and the distal end wall providing a distal termination of the hollow throat portion (best seen in Fig. 2); 
a plurality of electrical contacts (21, best seen in Fig. 1) that face proximally from the proximal end wall; and 
a fluid jetting chip (5, §0041 and Figs. 1-5) having a plurality of fluid jetting nozzles (20, §0047 and Figs. 4-5).
Regarding Claim 2, wherein the plurality of electrical contacts are distributed on the proximal end wall (Fig. 1).
Regarding Claim 3, wherein at least a portion of the plurality of electrical contacts are arranged in a circular pattern (a portion of the plurality of electrical contacts are inherently arranged in a circular pattern, as it is always possible to draw a circle through 3 points – for example geometric centers of any 3 electrical contacts) that projects from the proximal end wall (by the guiding part 23, §0054 and Fig. 3).
Regarding Claim 4, a mounting projection (23, §0054 and Fig. 3) that extends proximally from the proximal end wall, the mounting projection defining a first projection surface (e.g. top surface in Fig. 3) and a second projection surface (e.g. side surface in Fig. 3), and wherein the plurality of electrical contacts extend longitudinally along at least one of the first projection surface and the second projection surface (best seen in Fig. 1).
Regarding Claim 6, wherein the housing body has an exterior surface (see e.g. Fig. 1), and further comprising a circuit trace (§0049), the circuit trace being electrically connected to the plurality of electrical contacts projecting proximally from the proximal end wall and the circuit trace being electrically connected to the fluid jetting chip (§0049), wherein the circuit trace extends from the proximal end wall to the distal end wall along the exterior surface of the housing body and is attached to the exterior surface (§0049, Fig. 1).
Regarding Claim 7, wherein the proximal end wall has a first surface area and distal end wall has a second surface area, the first surface area being greater than the second surface area (e.g. Fig. 1).
Regarding Claim 8, wherein the hollow throat portion defines a fluid channel having a length that, in part, defines a separation distance between the fluid jetting chip and the plurality of electrical contacts (e.g. Fig. 2).
Allowable Subject Matter
Claims 10-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 10-18 is the inclusion of the limitations of a fluidic dispensing apparatus, including: 
a handle having a controller portion and a cartridge housing, the controller portion having a first plurality of electrical contacts, the housing being removably engaged with the controller portion, the cartridge housing having a distal opening; 
a fluid dispensing cartridge positioned in the cartridge housing, the fluid dispensing cartridge having a proximal end wall and a hollow throat portion that extends distally through the distal opening, 
the hollow throat portion having a distal end wall that mounts a fluid jetting chip, 
the fluid jetting chip having a plurality of fluid jetting nozzles, and having a second plurality of electrical contacts that face proximally from the proximal end wall for engagement with the first plurality of electrical contacts of the controller portion. It is these limitations found in the claims, as they are 
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of Claim 5 is the inclusion of the limitations of a fluid dispensing cartridge including wherein the fluid dispensing cartridge has a central longitudinal axis, and wherein each of the mounting projection and the fluid jetting chip are located on the central longitudinal axis. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of Claim 9 is the inclusion of the limitations of a fluid dispensing cartridge including a center of each of the proximal end wall from which the plurality of electrical contacts project face, and the fluid jetting chip, are located on the central longitudinal axis. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853